Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to communication filed 11/23/2020.  Claims 1-20 and 22 are pending for examination, the rejection cited as stated below.  Claim 21 has been withdrawn from consideration.
Claim Objections
2.	Claims 1-20 and 22 are objected to because of the following informalities:  claims 1-20 and 22 recite numbers such as 108a, 110a, etc..  It is unclear how applicant intended to limit the scopes of the limitations by the respective numbers.  For the sake of the examination, Examiner assumes that the numbers do not limit the scope of the limitations.  Applicant is suggested to deleted the numbers.  Appropriate correction is required.
Claim Rejections - 35 USC § 101 

3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

4.	Claims 1-20 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. Claims 1-20 and 22 define “a network element system” or “a control network entity”, however, the body of the claim lacks definite structure indicative of a physical apparatus.  Therefore, the claim as a whole appears to be nothing more than a “system” of software elements, thus defining functional descriptive material per se. 
 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
a.	Claim 1 recites “such that a dedicated bearer terminating at the second control entity can be set up without first setting up a default bearer terminating at the second control entity (11 Oa), wherein the dedicated bearer is a child of the default bearer.”  It is unclear how a default bearer that was not set up can be a parent of the dedicated bearer.  Applicant is required to clarify.  For the sake of the examination, Examiner assumes that the default bearer is not set up. Claims 2-20 and 22 are similarly rejected.
b.	Claim 19 recites “an external network associated with the second PPE and with a gateway entity located within the core telecommunications network, wherein the first control entity or the first PPE is configured to select whether user traffic is routed to the second PPE or to the gateway entity located within the core network according to a location of a device requesting a connection to the external network.”  
i.	First of all, it is unclear what entity the recited “external network” is relative to.  For the sake of the examination, Examiner assumes any network.  Applicant is required to clarify. Claim 20 is similarly rejected.
ii.	Secondly, the recited “core telecommunications network” lacks sufficient antecedent basis. For the sake of the examination, Examiner assumes any network.  Applicant is required to clarify.  Claim 20 is similarly rejected.
iii.	Thirdly, the recited “the core network” is ambiguous, because it is unclear whether it refers to the parent claim’s “core network”, or the instant claim’s “core telecommunications network”.  For the sake of the examination, Examiner assumes any network.  Applicant is required to clarify. Claim 20 is similarly rejected.
iv.	Claim 20 is similarly rejected.
c.	Claim 16 recites “the core telecommunications network” which lacks sufficient antecedent basis.  For the sake of the examination, Examiner assumes any network.  Applicant is required to clarify.  Claim 17 is similarly rejected.
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1-4, 6-7, 9, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kedalagudde (US-20150117408-A1) in view of Mahindra et al (US 2017/0048876).
As to claim 1, Kedalagudde discloses a network element system for use in an LTE network (600) having a mobility management entity, MME (106), the network element system comprising:
a first control entity (figure 4, SGW-C is a first control entity);
a second control entity (figure 4, PGW-C is a second control entity);
a first packet processing engine, PPE, (figure 4, SGW-U is a first PPE); and
a second packet processing engine, PPE (figure 4, PGW-U is a second PPE), wherein:
the first control entity is configured to control the first PPE and the second control entity is configured to control the second PPE such that user plane traffic is routed through the first PPE and the second PPE (figure 4 and figure 9; [0079], "user plane (e.g., to the SGW-U and PGW-U)...". See [0011] for user equipment);
the first control entity is configured to route a dedicated bearer request to the second control entity rather than to a central gateway entity ([0073[; [0078]);
the second control entity is configured to accept the dedicated bearer request routed to it by the first control entity ([0073];[0078]) such that a dedicated bearer terminating at the second control entity can be set up without first setting up a default bearer terminating at the second control entity (11 Oa), wherein the dedicated bearer is a child of the default bearer, (see 112 rejection and Examiner’s interpretation above.  See [0073]; [0078]); and
the first control entity and the second control entity are located within a core network of the LTE network, whilst the first PPE and the second PPE are located outside the core network (Figure 4, the first and second control entities are located inside the oval which can be considered a core network; see also [0044], “The SGW-C 152 and the PGW-C 154 are included in the network controller 100, while the SGW-U 122 and the PGW-U 124 are different computing systems than the network controller 100).
But does not expressly disclose that the dedicated bearer having specific quality of service properties for carrying voice or video data.  Mahindra discloses a concept of a dedicated bearer having specific quality of service properties for carrying voice or video data ([0035]).
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Kedalagudde with Mahindra.  The suggestion/motivation of the combination would have been to entire a good QoS for a video streaming application (Mahindra, [0035]).
As to claim 22, see similar rejection to claim 1.
As to claim 2, Kedalagudde-Mahindra discloses a network element system according to claim 1, wherein the first control entity is configured to send a set of control messages to the second control entity to set up a transport tunnel between the first PPE and the second PPE, the set of control messages including an address of the first PPE, and the second control entity is configured to return an address of the second PPE, in order to route user plane traffic through the first PPE and the second PPE (Kedalagudde, [0071]; [0075]-[0076]).
As to claim 3, Kedalagudde-Mahindra discloses a network element system according to claim 1, wherein the first PPE and the second PPE are integrated into a single network element as first and second logical PPE elements (Kedalagudde, [0054], integrated using the tunnel therefore can be considered a single PPE).
As to claim 4, Kedalagudde-Mahindra discloses a network element system according to claim 3, wherein no external interface exists between the first logical PPE element and the second logical PPE element in the single network element (Kedalagudde, [0054], direct communication between the tunneled PPEs).
As to claim 6, Kedalagudde-Mahindra discloses a network element system according to claim 3, wherein the single network element has a first control interface for communicating with the first control entity and a second control interface for communicating with the second control entity (Kedalagudde, [0054]; [0071]; [0075]-[0076]).
As to claim 7, Kedalagudde-Mahindra discloses a network element system according to claim 1, wherein the first PPE and the second PPE are integrated in or collocated with an eNodeB as first and second logical PPE elements (Kedalagudde, [0054], “when the SGW-U 122 and the PGW-U 124 are not co-located)” implies that SGW and PGW can be collocated, the combination can be considered a eNodeB).
As to claim 9, Kedalagudde-Mahindra discloses a network element system according to claim 7, wherein no external interface exists between the eNodeB, first logical PPE element and second logical PPE element (Kedalagudde, [0054], direct communication between the tunneled PPEs).
As to claim 20, Kedalagudde-Mahindra discloses a network element system according to claim 1, wherein: the first control entity comprises a serving gateway, SGW, control entity; the second control entity comprises a packet delivery network, PDN, gateway, PGW; the first PPE comprises a serving gateway PPE; and the second PPE comprises a PDN gateway PPE (see citation in rejection to claim 1).
12.	Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kedalagudde-Mahindra, as applied to claim 1 above, and further in view of Bharatia et al (US 2017/0208634).
As to claim 5, Kedalagudde-Mahindra discloses a network element system according to claim 1, wherein the first PPE and the second PPE are integrated into a single network element (Kedalagudde. [0054], tunneled together and can be considered a single element but does not expressly disclose communicate directly with one another via internet protocol (IP) routing or a layer 2 tunnel instead of setting up a GTP tunnel between themselves.  Bharatia discloses a concept that SGW-U and PGW-U communicates directly with one another via IP routing ([0066], IP addresses indicating using IP routing.  See figure 1, SGW-U and PGW-U directly communicates with each other).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Kedalagudde-Mahindra with Bharatia.  The suggestion/motivation of the combination would have been to utilize known protocols such as IP protocol.
As to claim 8, Kedalagudde-Mahindra-Bharatia discloses a network element system according to claim 7, wherein the eNodeB (104), first PPE (108b) and second PPE (11 Ob) are configured to communicate directly with each other using Internet Protocol, IP, or a layer 2 tunnel (see similar rejection to claim 5).
13.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kedalagudde- Mahindra, as applied to claim 1 above, and further in view of Bhaskaran et al (US 20170126618).
As to claim 10, Kedalagudde-Mahindra discloses the claimed invention substantially as discussed in claim 1, but does not expressly disclose wherein the first control entity and the second entity are integrated into a single control network element.  Bhaskaran discloses a concept of a first control entity and a second entity are integrated into a single control network element ([0214])
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Kedalagudde-Mahindra with Bhaskaran.  The suggestion/motivation of the combination would have been to provide MME. SGW-c and PGW-C functionalities together (Bhaskaran, [0214]).
As to claim 11, Kedalagudde-Mahindra-Bhaskaran discloses a network element system according to claim 10, wherein the single control network element has a first control interface for communicating with the first PPE and a second control interface for communicating with the second control PPE (Kedalagudde, [0071]; [0075]-[0076]).
As to claim 12, Kedalagudde-Mahindra-Bhaskaran discloses a network element system according to claim 10, wherein the single control network element has a single control interface for communicating with a single network entity in which the first PPE and the second PPE are integrated (Kedalagudde, [0054], tunneled together therefore is considered a single element; Bhaskaran, [0214], single mobility controller therefore considered a single control interface).
14.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kedalagudde- Mahindra, as applied to claim 1 above, and further in view of Lonka et al (US 2015/0365845).
As to claim 13, Kedalagudde-Mahindra discloses a network element system according to claim 1, wherein the first control entity is operable to cause the first PPE to mirror user traffic to a legal intercept entity within the core network (it is to be noted that “operable to” can be interpreted as “allowing” therefore does not require a positive action to perform the recited functionality, therefore the limitation is not given patentable weight).  Alternatively, if the limitation were to be given patentable weight, Kedalagudde discloses the routing of the user plane traffic through the first PPE and the second PPE as cited in rejection to claim 1, but does not expressly discloses a legal intercept entity within a core network of the wireless telecommunications network and wherein the first control entity is operative to cause the first PPE to mirror user traffic to a different entity than the user equipment, the different entity comprising the legal intercept entity within the core network.  
Lonka discloses a concept for a legal intercept entity within a core network of the wireless telecommunications network and mirror user traffic to a different entity than a user equipment, the different entity comprising the legal intercept entity within the core network ([0019]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Kedalagudde-Mahindra with Lonka.  The suggestion/motivation of the combination would have been to monitor traffic (Londa, [0019]).
As to claim 14, Kedalagudde-Mahindra-Lonka discloses a network element system according to claim 1, wherein the first PPE is operable to mirror user traffic to a local traffic analysis entity (it is to be noted that “operable to” can be interpreted as “allowing” therefore does not require a positive action to perform the recited functionality, therefore the limitation is not given patentable weight.  Alternatively, see citation in rejection to claim 13, wherein the legal intercept entity within the core network can be considered a local traffic analysis entity. It is to be note that the recited “local” is not limited to a specific reference entity).
15.	Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kedalagudde-Mahindra, as applied to claim 1 above, and further in view of ON (official notice).
As to claim 15. Kedalagudde-Mahindra discloses the claimed invention substantially as discussed in claim 1, but does not expressly disclose a third PPE, the third PPE being located within the core network, wherein the first control entity is configured to set up bearers between the second PPE and the third PPE, wherein the first control entity is configured to implement rules that determine which bearer is used for user plane traffic. An official notice is taken here that it is a known practice to repeat a functionality on an additional entity to add to the existing system.  At the time of the invention, it would have bene obvious for combine Kedalagudde-Mahindra with ON, in order to improve efficiency.
16.	Claims 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kedalagudde- Mahindra, as applied to claim 1 above, and further in view of Richardson et al (US 9003035).
As to claim 16, Kedalagudde-Mahindra discloses the claimed invention substantially as discussed in claim 1, but does not expressly disclose a Content Delivery Network, CDN, server or a Domain Name System, DNS, server residing outside the core telecommunications network (see 112 rejection and Examiner’s interpretation above), wherein the first control entity is configured to implement rules that route relevant user traffic to the CDN or DNS server via the first PPE and the second PPE rather than through the core telecommunications network.  Richardson discloses a concept to have a CDN or a DNS server residing outside a local network and to have a first entity to implement rules that route relevant user traffic to the CDN or DNS server via another entity rather than the local network (claim 1).  
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Kedalagudde- Mahindra with Richardson.  The suggestion/motivation of the combination would have been to enable proxy.
As to claim 18, Kedalagudde-Mahindra disclose the claimed invention substantially as discussed in claim 1, but does not expressly disclose an external network associated with the second PPE and with a gateway entity located within the core telecommunications network, wherein the first control entity or the first PPE is configured to select whether user traffic is routed to the second PPE or to the gateway entity located within the core network according to a location of a device requesting a connection to the external network.  Richardson discloses a concept to use gateways in a network and to select a specific entity/router to route data via the gateway or another entity (claim 1).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Kedalagudde-Mahindra with Richardson.  The suggestion/motivation of the combination would have been to enable proxy.
As to claim 19, Kedalagudde-Mahindra-Richardson discloses a network element system according to claim 18, wherein the first control entity is configured to resolve a request for a connection to the external network that originates from a device local to the external network to refer to the second control entity, and the second control entity is configured to select the second PPE, in order to route traffic to the external network without entering the core telecommunications network (see 112 rejection and Examiner’s interpretation above.  See Kedalagudde, [0069], “the SGW-U and the PGW-U are responsible for GTP tunnel creation.. the MME may transmit a Create Session Request to the SGW-c…”; [0070], “The SGW-c 152 may then send a Create Session Request message…to the PGW-C 154.  The PGW-C 154 may then send a message to the PGW-U 124 to request the GTP-U TEID of the PGW-U 124.  Thus, the PGW-U may act as a forwarding node"; See figures 8-9; “GTP-c and GTP-u”; [0079], "user plane (e.g., to the SGW-U and PGW-U)...").
17.	Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kedalagudde-Mahindra-Richardson, as applied to claim 16 above, and further in view of Hegde et al (US 2006/0277278).
As to claim 17, Kedalagudde-Mahindra-Richardson discloses the claimed invention substantially as discussed in claim 16, but does not expressly disclose gather packet count statistics for traffic that is routed to the CDN or the DNS server. Hegde discloses a concept to gather packet count statistic being routed to a CDN or DNS server ([0051]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Kedalagudde-Mahindra-Richardson with Hegde.  The suggestion/motivation of the combination would have been to enable packet monitoring (Hegde, [0051]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA FAN/Primary Examiner, Art Unit 2458